Citation Nr: 1829339	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  13-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure and/or petroleum products.

2.  Entitlement to service connection for a left hand and thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and March 2015 rating decisions by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2014 and July 2017, the Board remanded hese matters were remanded for additional development of the record and/or to ensure due process.

The Veteran was scheduled to testify at a videoconference hearing in February 2018, but did not report for it.  Accordingly, his request for a hearing is deemed to be withdrawn.

The Board's July 2017 decision also denied service connection for residuals of a traumatic brain injury, resolving this matter.


FINDING OF FACT

In a letter received in December 2017, prior to the promulgation of a decision in these matters, the appellant withdrew his appeals seeking service connection for a respiratory disability and a left hand and thumb disability; there is no question of fact or law in these matters remaining for the Board to consider.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative; must be in writing or on the record at a hearing; and is effective when received.  38 C.F.R. § 20.204.  In written correspondence received in December 2017, the Veteran withdrew his appeals seeking service connection for respiratory and left hand and thumb disabilities; hence, there remain no allegations of errors of fact or law for the Board to consider in the matters.  Accordingly, the appeals in the matters must be dismissed.


ORDER

The appeals seeking service connection for respiratory and left hand and thumb disabilities are dismissed.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs